Citation Nr: 1816530	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-21 082A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a TBI, rated 0 percent, effective September 28, 2010.  In October 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  An interim (February 2015) rating decision increased the rating for TBI to 10 percent, effective September 28, 2010.  In December 2013 and August 2015, the Board remanded the claims for additional development.  In October 2017, the Board issued a decision that denied a rating in excess of 10 percent for the TBI and entitlement to a TDIU rating.


ORDER TO VACATE

The Board may vacate an appellate decision on the Board's own motion at any time when an appellant has been denied due process of law.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

The February 2015 rating decision that awarded an increased rating for the TBI also granted service connection for headaches and assigned a separate, 0 percent rating, effective September 28, 2010.  Notice of the decision was mailed to the Veteran in June 2015, and he filed a notice of disagreement with the rating assigned for the headache disability in August 2015.  Rather than issuing a statement of the case (SOC) as required under 38 C.F.R. § 19.26, the Agency of Original Jurisdiction (AOJ) readjudicated the matter in a December 2016 supplemental SOC (SSOC) in violation of 38 C.F.R. § 19.31, which states that in no case will a SSOC be used to respond to a notice of disagreement on newly appealed issues that were not addressed in a SOC.  When such occurs, the Board must remand the case for issuance of an SOC.  38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. App. 238, 240 (1999).  In the October 2017 decision, the Board incorrectly found that the Veteran had not appealed the February 2015 rating decision and did not take jurisdiction of the matter.  Therefore, the Board's failure to remand the matter of headache rating for the AOJ to issue a SOC constituted a due process violation, requiring corrective action.

Accordingly, the October 12, 2017 Board decision addressing the issues of entitlement to a rating in excess of 10 percent for TBU and entitlement to a TDIU rating is vacated.



	                        ____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


